department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr t ef rats uil no xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx legend company a company b xxxxxxxxxxxxxxxxxx xxxxxxxxxxkxxkxkkx company c xxxxxxxxxxxxxxxxxk plan x plan y state m date date date date date date date xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx dear xxxxxxxxxx this is in response to your request dated date submitted by your authorized representative as supplemented by correspondence dated date and date on behalf of company a in which you request rulings regarding the federal tax treatment under sec_402 sec_402 sec_401 and sec_404 of the internal_revenue_code the code’ of the shares of common_stock of company a that were acquired by plan y and shares of common_stock of company b that were acquired by plan x each pursuant to a series of transactions under sec_355 and sec_368 of the code and of the dividends to be paid in respect of company a shares and company b shares that are each held by both plan x and plan y the following facts and representations have been submitted under penalty of perjury in support of the rulings requested company a conducts business through company c a state m corporation and various entities owned directly and indirectly by company c company a also a state m corporation was formed as a holding_company for company c to facilitate a public offering of company a’s stock corporate transactions were effected on date to spin- off company b from company a company c maintains plan x a profit sharing plan intended to be qualified under sec_401 of the code and whose underlying trust is intended to be tax exempt under sec_501 of the code plan x includes a cash_or_deferred_arrangement intended to be qualified under sec_401 of the code and a stock_bonus_plan and an employee_stock_ownership_plan intended to qualify under sec_401 and sec_4975 of the code plan x is the subject of a favorable determination_letter dated date that plan x is qualified under sec_401 of the code and its trust is exempt from tax under sec_501 of the code company c uses the form_5500 series of return on a calendar_year basis to report plan x the company stock fund of plan x has included two subaccounts invested in company a shares the closed stock subaccount and the common_stock subaccount the company stock fund subaccounts are unitized stock funds which are invested primarily in company a shares but which also contain small amounts of cash and or cash equivalents to facilitate distribution and fund exchanges the closed stock subaccount had previously been invested in class a preferred shares of company a until the class a preferred shares were reclassified as company a shares on date participants may transfer amounts in their plan x accounts into and out of the common_stock subaccount at any time effective date no transfers into the closed stock subaccount are permitted participants may transfer amounts out of the closed stock subaccount into any other investment fund under plan x at any time the company stock fund is designated an employee_stock_ownership_plan intended to qualify under sec_401 and sec_4975 of the code which by its terms is invested primarily in qualifying employer_securities described in sec_409 of the code fn plan x participants may receive a distribution from plan x ina single lump sum and may elect to receive all or any part of the distribution in the form of company a shares the company stock fund employs unit accounting a company stock fund using the unit accounting_method is administered and keeps records in the same manner as an investment fund registered under the investment_company act of eg a mutual_fund the company stock fund invests primarily in company a shares up to of the value of the company stock fund but maintains a small cash position - approximately of the value of the company stock fund in a money market fund participants who invest in the company stock fund own units of the fund the unit price also known as the net asset value of the company stock fund represents the value of a single unit in the fund plan x uses the average_cost_method set forth in sec_1_402_a_-1 of the income_tax regulations regulations to determine the cost_basis of company a shares contributed to plan x an average cost per unit is determined by adding up the total cost of all units a participant has credited to him in the closed stock subaccount or the common_stock subaccount as appropriate and dividing the total cost by the total number of units credited to the participant on date company b established plan y which is a profit sharing plan intended to be qualified under sec_401 of the code and whose underlying trust is intended to be tax exempt under sec_501 of the code and which includes a cash_or_deferred_arrangement intended to be qualified under sec_401 of the code and a stock_bonus_plan and an employee_stock_ownership_plan intended to be qualified under sec_401 and sec_4975 of the code on date company b submitted plan y for an initial determination that the plan is qualified under sec_401 of the code and its trust is tax exempt under sec_501 of the code company b intends to use the form_5500 series of return on a calendar_year basis to report plan y plan y has substantially the same provisions as plan x with regard to the establishment and maintenance of one or more common_stock funds holding_company b shares and company a shares including similar provisions providing for transfers into and out of such funds as well as provisions providing for the timing and form of distributions similar to those provided under plan x that was created in company b was a direct wholly owned subsidiary of company a contemplation of the corporate_reorganization of company a company a spun off company b by distributing company b shares to company a shareholders pro_rata in a corporate_reorganization under sec_368 and sec_355 of the code effective date the spin-off’ no fractional company b shares were distributed in the spin- off instead all fractional company b shares that company a shareholders otherwise would have been entitled to receive were aggregated by a transfer agent and as soon as practicable following the effective time of the spin-off were sold at the prevailing price on the new york stock exchange any company a shareholders entitled to receive a fractional company b share were entitled to receive a cash payment in an amount equal to the shareholder's proportionate interest in the net_proceeds from the open market sale on date company c caused the accounts including any outstanding loan balances in plan x attributable to company b employees who would participate in plan y and all of the assets in plan x related thereto to be transferred in-kind to plan y plan x assets and company b caused plan y to accept the plan x assets the transfer of assets was conducted in accordance with sec_414 of the code sec_1 -i of the regulations and section of the employee_retirement_income_security_act_of_1974 as amended erisa following the transfer of the plan x assets attributable to company b employees who would participate in plan y as described in the preceding paragraph plan y has maintained a fund invested in company b shares and a fund invested in company a shares likewise plan x -has maintained the company stock fund and currently maintains a fund invested in company b shares which contains the shares of company b shares that the plan x trust received in connection with the spin-off following the spin-off company a and company c on the one hand and company b on the other hand were no longer part of the same controlled_group_of_corporations within the meaning of sec_414 c m or of the code on date company a received a private_letter_ruling subject_to certain caveats that the spin-off would qualify for nonrecognition_of_gain_or_loss to the shareholders of company a under sec_355 of the code and that the aggregate basis of the company a shares and the company b shares including any fractional interest in the company b shares in the hands of shareholders of company a shares immediately after the spin-off will be the same as the aggregate basis of the company a shares held by such shareholders immediately before the spin-off allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations based on the above facts and representation you request the following rulings the company b shares acquired by plan x as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of sec_402 of the code and revrul_73_29 1973_1_cb_198 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in sec_402 of the code company a shares heid by plan y will be treated as securities_of_the_employer_corporation for purposes of sec_402 of the code and revrul_73_29 1973_1_cb_198 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in sec_402 of the code for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company a shares and the company b shares held by plan x immediately after the spin-off will be determined by allocating the basis of the company a shares held by plan x for the benefit of plan x participants immediately before the spin-off between company a shares and company b shares in proportion to their relative fair market values in accordance with the rules of sec_358 of the code for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company a shares and the company b shares held by plan y for the benefit of plan y participants following the spin-off will be determined by allocating the basis of the company a shares held by plan x immediately before the spin-off between the company a shares and company b shares in proportion to their relative fair market values in accordance with the rules of sec_358 of the code to the extent company a shares and company b shares are securities_of_the_employer_corporation with respect to plan x or plan y as applicable for purposes of sec_402 of the code the 90-day period under sec_402 of the code will commence upon the actual exchange sale_or_other_disposition of such company a shares or company b shares and not upon the date of the spin-off and holders of company a shares or company b shares in plan x or plan y may engage in any number of exchanges that are described in sec_402 of the code in the event that plan x i exchanges company b shares received pursuant to the spin-off for company a shares or ii sells or disposes of such company b shares and reinvests the proceeds in company a shares within days following such exchange sale_or_other_disposition or such longer period as the secretary_of_the_treasury may prescribe such exchange sale_or_other_disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of sec_402 of the code so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition to the extent that plan x exchanges company b shares for company a shares or sells or disposes of company b shares and reinvests the proceeds in company a shares as described in above the basis of the replacement company a shares for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of company b shares in the event that plan y i exchanges company a shares held by plan y for company b shares or ii sells or disposes of such company a shares and reinvests the proceeds in company b shares within days following such exchange sale_or_other_disposition or such longér period as the secretary_of_the_treasury may prescribe such exchange sale_or_other_disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of section j of the code so that the determination of net_unrealized_appreciation shall be made without regard to such exchange or disposition to the extent that plan y exchanges company a shares for company b shares or sells or disposes of company a shares and reinvests the proceeds in company b shares as described in above the basis of the replacement company b shares for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of the company a shares the reinvestment restrictions to be placed on the company a shares by plan y and on the company b shares by plan x following the spin-off will not cause plan x or plan y to violate sec_401 of the code with respect to the company a shares acquired by plan x through the disposition of company b shares and the reinvestment in company a shares dividends_paid in respect of such company a shares will be deductible by company a under sec_404 of the code to the same extent that dividends were deductible by company a under sec_404 of the code with respect to original company a shares which created a right to company b shares as a result of the spin-off with respect to company b shares acquired by plan y as a result of the spin-off and with respect to company b shares acquired by plan y through the disposition of company a shares and reinvestment in company b shares after the spin-off dividends_paid in respect of such company b shares will be deductible by company b under sec_404 of the code to the same extent that dividends with respect to the original company a shares were deductible by company a under sec_404 of the code and in respect of which company b shares were distributed in connection with the spin-off with respect to the company a shares held in plan y after the spin-off and prior to the disposition by plan y of such company a shares and reinvestment in company b shares dividends_paid on such company a shares will be deductible by company a under sec_404 of the code to the same extent that dividends were deductible by company a under sec_404 of the code with respect to the original company a shares held by plan x before the transfer to plan y and with respect to the company b shares held in plan x after the spin- off and prior to the disposition by plan x of such company b shares and reinvestment in company a shares dividends_paid on such company b shares will be deductible by company b under sec_404 of the code to the same extent that dividends are deductible by company b under sec_404 of the code with respect to the company b shares held by plan y with respect to your ruling requests sec_402 of the code provides in pertinent part that for purposes of sec_402 and sec_72 of the code in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_402 of the code shail not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts contributed by the employee sec_402 of the code states in pertinent part that for purposes of sec_402 and sec_72 of the code in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides in pertinent part that for purposes of sec_402 of the code the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the code of the employer_corporation sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation that are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security sec_1_402_a_-1 of the regulations sets forth certain special rules for determining the net_unrealized_appreciation on securities_of_the_employer_corporation that are attributable to employee contributions under sec_1_402_a_-1 of the regulations neither employee salary deferrals made pursuant to a cash_or_deferred_arrangement nor matching_contributions are treated as employee contributions for purposes of sec_402 of the code in revrul_73_312 1973_2_cb_142 a corporation merged into a successor_corporation pursuant to an agreement providing for the exchange of the predecessor corporation’s stock including stock held by the predecessor corporation’s qualified_trust for stock of the successor_corporation and the service ruled that due to the fact that the stock of the predecessor_corporation was held or acquired by the predecessor corporation’s exempt trust while the affected employees were covered under the predecessor's plan the mere conversion of the stock of the predecessor_corporation into stock of the successor_corporation did not change the status of the stock as securities of the employer within the meaning of sec_402 of the code the predecessor to sec_402 of the code in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer’s qualified_trust to employees of the buyer corporation who were former employees of the seller corporation were securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in revrul_80_138 1980_1_cb_87 the service held that the transfer of employer_securities from an exempt trust maintained by a parent_corporation and its subsidiary to a newly established exempt trust of the subsidiary will not change the basis of the securities for purposes of computing net_unrealized_appreciation in the securities because the transfer is not a taxable_event sec_402 of the code provides in pertinent part that for the purposes of sec_402 of the code in the case of any transaction in which either a the plan trustee exchanges the plan’s securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary_of_the_treasury may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction sec_401 of the code provides that a_trust which is a part of an applicable_defined_contribution_plan is not a qualified_trust under sec_401 of the code unless the plan satisfies the diversification requirements of sec_401 a b c and d of the code sec_401 and c of the code generally provide that in the case of the portion of an applicable individual's account attributable to employee contributions elective contributions and employer contributions with regard to participants who meet certain requirements which is invested in employer_securities the participant must be able to direct the plan to divest any such securities and to reinvest an equivalent amount in other investment options that meet the requirements of subsection d sec_401 of the code provides that a plan is not permitted to impose restrictions or conditions with respect to the investment of employer_securities that are not imposed on the investment of other assets of the plan sec_1_401_a_35_-1 of the regulations provides that the prohibition on restrictions or conditions with respect to the investment of employer_securities applies to any direct or indirect restriction on an individual’s right to divest an investment in employer_securities that is not imposed on an investment that is not employer_securities as well as a direct or indirect benefit that is conditioned on investment in employer_securities sec_1_401_a_35_-1 of the regulations provides that a plan imposes an indirect restriction on an individual’s right to divest an investment in employer_securities if for example the plan provides that a participant who divests his or her account balance with respect to the investment in employer_securities is not permitted for a period of time thereafter to reinvest in employer_securities sec_1_401_a_35_-1 of the regulations provides however that a plan does not impose an impermissible restriction or condition merely because it provides that an individual may not reinvest divested amounts in the same employer_securities account but is permitted to invest such divested amounts in another employer_securities account where the only relevant difference between the separate_account is the sec_402 of the code cost or other basis of the trust in the shares held in each account sec_401 of the code provides in pertinent part that an applicable defined contribution plan’ is a defined_contribution_plan that holds any publicly traded employer_security sec_401 of the code provides that the term applicable_defined_contribution_plan does not include an employee_stock_ownership_plan if i there are no contributions held in such plan subject_to sec_401 or m of the code and ii such plan is a separate plan for purposes of sec_41 of the code with respect to any defined_benefit_plan or defined_contribution_plan maintained by the same employer or employers sec_401 of the code provides that the term employer_security has the meaning given by sec_407 of erisa sec_401 of the code provides that the term publicly_traded_employer_securities means employer_securities which are readily_tradable on an established_securities_market sec_1_401_a_35_-1 of the regulations provides in pertinent part that a security is readily_tradable on an established securities market’ if the security is traded on a national securities exchange that is registered under section of the securities exchange act of sec_407 of erisa defines the term employer_security as a security issued by an employer of employees covered by the plan or by an affiliate of such employer sec_407 of erisa provides that a corporation is an affiliate of an employer if it is a member of a controlled_group_of_corporations determined by applying sec_1563 of the code except substituting percent for percent of which the employer is a member sec_404 of the code generally permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to applicable_employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan maintained by the corporation paying the dividend or any other member of the same controlled_group sec_404 of the code provides that an applicable_dividend means any dividend which in accordance with the plan provision i is paid in cash to the participants in the plan or their beneficiaries ii is paid to the plan and is distributed in cash to participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid iii is at the election of such participants or their beneficiaries payable as provided in clause i or ii or ii paid to the plan and reinvested in qualifying employer_securities or iv is used to make payments on a loan described in subsection a the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid sec_404 of the code provides that the term applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 of the code which includes such corporation sec_404 of the code provides that the term employer_securities has the same meaning given such term by sec_409 of the code under sec_409 of the code the term employer_securities generally means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market and under sec_409 of the code the term controlled_group_of_corporations generally has the meaning given to such term by sec_1563 of the code determined without regard to subsections a and e c of sec_1563 of the code sec_404 of the code states that the deduction provided under sec_404 of the code is allowable in the taxable_year of the corporation in which the dividend is paid or distributed to a participant or his beneficiary with respect to ruling_request company b was a wholly-owned subsidiary of company a before the spin-off sec_424 of the code provides in part that the term subsidiary_corporation means any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_402 of the code provides that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the code since company b was a wholly owned subsidiary of the employer_corporation before the spin-off company b shares constitute securities_of_the_employer_corporation within the meaning of sec_402 of the code pursuant to and simultaneously with the spin-off company b will cease to be a subsidiary of company a however company b shares distributed to plan x pursuant to the spin-off represents part of the pre spin-off value of the company a shares the distribution of the company b shares with respect to the company a shares held by plan x is similar to the facts in revrul_73_29 since the securities of an employer_corporation in this case the company b shares held by the qualified_plan of a related corporation in this case company a ultimately held by the qualified_trust of an unrelated corporation company a after the spin-off was consummated in revrul_73_29 shares of stock of the seller corporation transferred to the buyer's qualified_trust as part of the transaction and then distributed from the buyer’s qualified_trust to employees of the buyer corporation who were former employees of the seller corporation were securities_of_the_employer_corporation at the time contributed and remained employer_securities even after those shares and the employees in whose account they were held were transferred to an unrelated corporation the company b shares that were received by plan x in the spin-off remain securities_of_the_employer_corporation for purposes of sec_402 of the code following the spin-off and accordingly continue to be treated as securities_of_the_employer_corporation for purposes of sec_402 of the code in accordance with revrul_73_29 since company b shares are securities_of_the_employer_corporation with respect to plan x the net_unrealized_appreciation in such shares will be excludible from gross_income upon distribution to a participant or beneficiary in a lump sum distribution to the extent provided in sec_402 of the code and sec_1 a -1 b of the regulations similarly in the case of a distribution to a participant or beneficiary in a form other than lump sum the net_unrealized_appreciation in such shares will be excludible to the extent such shares are attributable to amounts contributed by the employee to the extent provided in sec_402 of the code and sec_1_402_a_-1 and sec_1 a - b of the regulations with respect to ruling_request plan y received company a shares and company b shares by means of a_trust to trust transfer after the spin-off company a shares and company b shares transferred to plan y following the spin-off represented the combined value of company a shares held by plan x immediately before the spin-off in respect of the transferred plan x assets before the spin-off company a shares held in plan x constituted securities_of_the_employer_corporation within the meaning of sec_402 of the code with respect to company b since company b was a subsidiary of company a within the meaning of sec_424 of the code before the spin-off in revrul_80_138 the service held that the transfer of employer_securities from an exempt trust maintained by a parent_corporation and its subsidiary to a newly established exempt trust of the subsidiary does not change the basis of the securities for purposes of computing net_unrealized_appreciation in the securities similarly here the separation of company b from company a did not change the basis of the company a shares and the company b shares held by plan y following the spin-off although company a and company b are no longer members of the same controlled_group_of_corporations as a result of the spin-off in accordance with revrul_73_29 and revrul_80_138 company a shares and company b shares continue to be considered securities_of_the_employer_corporation for purposes of sec_402 of the code as in revrul_73_29 the company a shares held in plan y remain securities_of_the_employer_corporation for purposes of sec_402 of the code following the spin-off accordingly company a shares and company b shares held by plan y are treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code with respect to ruling_request and on date company a received a private_letter_ruling subject_to certain caveats that the spin-off would qualify for nonrecognition_of_gain_or_loss to the shareholders of company a under sec_355 of the code and that the aggregate basis of the company a shares and the company b shares including a fractional interest in the company b shares in the hands of shareholders of company a shares immediately after the spin-off will be the same as the aggregate basis of the company a shares held by such shareholders immediately before the spin- off allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations therefore the service has ruled that the spin-off is not taxable to the shareholders of company b under sec_355 of the code sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation that are distributed by the trust is the excess of the market_value of such securities at the time of the distribution over the cost or other basis of such securities to the trust accordingly for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of company a shares and company b shares held by plan x immediately after the spin-off is determined by allocating the combined basis of company a shares held by plan x for the benefit of plan x participants immediately before the spin-off between company a shares and company b shares in proportion to their relative fair market values in accordance with the rules of sec_358 of the code likewise the basis of the company a shares and the company b shares received by plan y for the benefit of the plan y participants by means of a_trust to trust transfer discussed in the date private_letter_ruling mentioned above is determined by allocating the basis of the company a shares held in respect of the plan y participants between the company a shares and the company b shares held in respect of the plan y participants immediately following the spin-off in proportion to their relative fair market values in accordance with the rules of sec_358 of the code with respect to ruling_request sec_402 of the code provides in pertinent part that for purposes of sec_402 of the code in the case of any transaction in which either i the plan trustee exchanges the plan’s securities_of_the_employer_corporation for other such securities or ii the plan trustee disposes of the plan’s securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire other_securities of the employer_corporation within days or such longer period as the secretary_of_the_treasury may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction pursuant to our conclusion with respect to ruling_request sec_1 and company b shares in plan x and company a shares in plan y are treated as securities_of_the_employer_corporation thus plan x's exchange with plan y of its company b shares for plan y’s company a shares would be a disposition of securities_of_the_employer_corporation for purposes of sec_402 of the code additionally if plan y disposes of its company a shares at any time following the spin- off and reinvests the proceeds in company b shares within days following the disposition or if plan x disposes of its company b shares at any time following the spin-off and reinvests the proceeds in company a shares within days following the disposition then the disposition would be a disposition of the securities_of_the_employer_corporation because at all times following the spin-off company a shares and company b shares will both remain securities_of_the_employer_corporation with respect to both company a and company b because the company a shares held by plan y and the company b shares held by plan x will all constitute securities_of_the_employer_corporation upon and immediately following the spin-off the 90-day reinvestment_period described in sec_402 of the code which is only triggered by an exchange sale or disposition can commence only upon actual exchange sale_or_other_disposition of company a shares or company b shares following the spin-off the spin-off is not in and of itself an exchange sale_or_other_disposition of the shares therefore the 90-day period under sec_402 of the code can only commence upon the actual sale exchange or other_disposition of such company a shares or company b shares and not upon the date of the spin-off and each actual sale exchange or other_disposition of company a shares or company b shares triggers its own 90-day period such that holders of company a shares or company b shares in plan x and or plan y may engage in multiple sales exchanges or dispositions with each transaction triggering its own 90-day period under sec_402 of the code with respect to ruling requests through company b shares received by plan x and company a shares received by plan y following the spin-off are securities of employer_corporation as defined in sec_402 of the code for purposes of sec_402 of the code as each are discussed in detail in ruling_request and respectively above sec_402 of the code provides that for purposes of sec_402 of the code in the case of any transaction to which sec_402 of the code applies the determination of net_unrealized_appreciation shall be made without regard to such transaction and sec_402 of the code provides in part that sec_402 of the code shall apply to any transaction in which the plan trustee exchanges the plan’s securities_of_the_employer_corporation for other such securities thus plan x’s exchange of its company b shares for company a shares and plan y’s exchange of its company a shares for company b shares will be an exchange of securities_of_the_employer_corporation so that the determination of net_unrealized_appreciation will be made without regard to such exchange or disposition furthermore sec_402 of the code provides in part that sec_402 shall apply to any transaction in which the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary_of_the_treasury may prescribe except that this subparagraph shall not apply to any employee with respect to whom a distribution of money was made during the period after such disposition and before such acquisition accordingly in the event that plan x i exchanges company b shares received pursuant to the spin-off for company a shares or ii disposes of such company b shares and reinvests the proceeds in company a shares within days or such longer period as the secretary_of_the_treasury may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of sec_402 of the code so that the determination of net_unrealized_appreciation will be made without regard to such exchange or disposition additionally the disposition by plan x of company b shares and the disposition by plan y of company a shares followed by the reinvestment of the proceeds in company a shares for plan x and in company b shares for plan y will be a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation since a disposition of company b shares followed by the reinvestment of proceeds in company a shares is a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation for purposes of sec_402 of the code we conclude that to the extent that plan x exchanges company b shares for company a shares or disposes of company b shares and reinvests the proceeds in company a shares as described above the basis of the replacement company a shares for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of company b shares being replaced 2u1427024 i exchanges company a shares held by plan y for company in the event that plan y b shares or ii disposes of such company a shares and reinvests the proceeds in company b shares within days or such longer period as the secretary_of_the_treasury may prescribe such exchange or disposition will constitute an exchange of securities_of_the_employer_corporation for purposes of sec_402 of the code so that the determination of net_unrealized_appreciation will be made without regard to such exchange or disposition since a disposition of company a shares followed by the reinvestment of proceeds in company b shares will be a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation for purposes of sec_402 of the code we conclude that to the extent that plan y exchanges company a shares for company b shares or disposes of company a shares and reinvests the proceeds in company b shares as described above the basis of the replacement company b shares for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of company a shares being replaced with respect to ruling_request company a shares held in plan x are employer_securities within the meaning of sec_407 of erisa the shares are also publicly_traded_employer_securities within the meaning of sec_401 of the code company b shares held in plan y following the spin-off will be employer_securities within the meaning of sec_407 of erisa and it is intended that they will be publicly_traded_employer_securities within the meaning of sec_401 of the code accordingly plan x and plan y are each an applicable_defined_contribution_plan subject_to the requirements of sec_401 of the code however following the spin-off company b ceased to be the employer of the participants covered under plan x and company a ceased to be the employer of the participants covered under plan y in addition company a and company b are no longer affiliated employers within the meaning of sec_407 of erisa since company a and company b will not be members of the same controlled_group_of_corporations as determined under sec_1563 of the code except substituting percent for percent since sec_407 of erisa defines employer_security as a security issued by an employer of employees covered by the plan or by an affiliate of such an employer following the spin-off company b shares are not employer_securities with respect to plan x and company a shares are not employer_securities with respect to plan y sec_401 of the code only prohibits restrictions or conditions with respect to the investment of employer_securities which are not imposed on the investment of other assets of the plan and imposes no such restrictions on any other investments held in an applicable_defined_contribution_plan therefore following the spin-off since company b shares are not employer_securities with respect to company a and company a shares are not employer_securities with respect to company b company b shares in plan x should not be investments in employer_securities subject_to the prohibition on investment restrictions of sec_401 i of the code and company a shares in plan y should not be investments in employer_securities subject_to the prohibition on investment restrictions of sec_401 of the code with respect to ruling_request sec_11 through the company b shares acquired by plan x as a result of the spin-off were received in connection with a corporate_reorganization which was intended to meet the requirements of sec_355 of the code and asa direct result of plan x’s ownership of the company a shares held by plan x before the spin-off company b shares and company a shares were transferred following the spin-off from plan x to plan y in a manner intended to comply with sec_414 of the code and sec_1 i -1 of the regulations therefore the company a shares and the company b shares held in both plan x and plan y following the spin-off represent the aggregate value of the original company a shares held prior to the spin-off and company b shares held in plan x and plan y replace a portion of the value of the company a shares held in plan x immediately before the spin-off company b shares acquired by pian y were received in connection with a corporate_reorganization which was intended to meet the requirements of sec_355 of the code and in direct relation to the original company a shares held in plan solution in addition the company b shares held immediately after the spin-off represent a portion of the value of the company a shares held immediately prior to the spin-off since we have concluded that company b shares held by plan x and company a shares held by plan y following the spin-off are securities_of_the_employer_corporation for purposes of sec_402 of the code such company b shares and company a shares are also to be regarded as applicable_employer_securities within the meaning of sec_404 of the code because sec_404 of the code permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by the corporation paying the dividend or any other member of the same controlled_group we conclude that company a wiil be allowed a deduction for any cash dividends_paid in respect of company a shares held in plan x in the tax_year in which the dividend is paid or distributed to a participant or beneficiary and company b will be allowed a deduction for any cash dividends_paid in respect of company b shares held in plan y in the tax_year in which the dividend is paid or distributed to a participant or beneficiary given that the company a shares and the company b shares to be held by plan y following the spin-off represent a portion of the value of the original company a shares held by plan x prior to the spin-off and such company a shares and company b shares remain securities_of_the_employer_corporation for purposes of sec_402 of the code following the spin-off we determine that such company a shares and company b shares are also regarded as applicable_employer_securities within the meaning of sec_404 of the code so that cash dividends_paid by company a in respect of such company a shares and by company b in respect of such company b shares will be deductible by company a and company b respectively in the tax_year in which the dividend is paid or distributed to a participant or beneficiary irrespective of whether the underlying company a shares or company b shares are held in plan x or plan y at the time the dividend is paid this ruling is based on the assumption that plan x and plan y are qualified under sec_401 of the code that they meet the requirements of sec_4975 of the code and their related trusts are exempt from taxation under sec_501 of the code at all times relevant to this ruling no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may be used or cited as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with power_of_attorney on file in this office if you have any question about this ruling letter please contact xxxxxxxxxxxxxxxxxxxx at xxxxxxxxxxxxxxx sincerely yours zs ff c4 pur’ laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxxx
